Citation Nr: 1811363	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  04-31 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a neck disability. 

3.  Entitlement to service connection for a right shoulder disability. 

4.  Entitlement to service connection for a right elbow and arm disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 
INTRODUCTION

The Veteran had active service in the U.S. Army from March 1963 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a March 2007 decision, the Board denied the claims of entitlement to service connection for neck, right shoulder and right elbow/arm disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2009 Memorandum Decision, the Court vacated and remanded the foregoing issues.  Specifically, the Court decision ordered the Board to obtain VA examinations for the claims.  These issues were remanded by the Board in August 2010 further development as indicated by the Court.  

In an April 2010 decision, the Board reopened and denied a claim seeking entitlement to service connection for an acquired psychiatric disorder.  The Board also denied claims involving the lumbar spine and TDIU.  The Veteran appealed the Board's decision denying service connection for an acquired psychiatric disorder to the Court.  In April 2011, the parties submitted a Joint Motion for Remand (JMR).  In April 2011, an administrative order was issued remanding the Board's April 2010 decision on the issue of service connection for an acquired psychiatric disorder pursuant to the JMR terms.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A right shoulder disability was not manifest in service, arthritis was not compensably disabling within a year of separation from active duty, and it is not otherwise attributable to active service.

2.  A neck disability was not manifest in service, arthritis was not compensably disabling within a year of separation from active duty, and it is not otherwise attributable to active service.

3.  A right elbow and arm disability was not manifest in service, arthritis was not compensably disabling within a year of separation from active duty, and it is not otherwise attributable to active service.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or aggravated during service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  A neck disability was not incurred in or aggravated during service and arthritis may not be presumed to have been so incurred.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  A right elbow and arm disability was not incurred in or aggravated during service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

The Veteran's representative has argued that the VA examiner opinions are inadequate primarily on the basis that the VA examiner failed to consider the Veteran's testimony of continuity of symptomatology since service.  As addressed below, the Veteran has provided inconsistent testimony regarding chronic neck, right shoulder and right upper extremity symptoms since service.  The Board has found that the Veteran's contemporaneous report denial of symptoms at service separation holds greater probative value than his current recollections many years later.  Additionally, the VA examiner explained the current findings in light of entire evidentiary record and provided an adequate rationale for the opinions provided.  As such, the Board finds that the VA examiner relied on an accurate factual predicate as determined by the Board.

The Board also finds substantial compliance with its prior remand directives by obtaining VA treatment records since 2002, and obtaining an adequate VA opinion.

ANALYSIS 

The Veteran appeals the denial of service connection for a neck, right shoulder and right elbow/arm disability.  

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as arthritis, may be presumed to be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Based on the evidence presented, the Board finds against the claims for service connection.  To that end, service treatment records show that the Veteran suffered an injury to his right arm and shoulder during hand-to-hand combat training in April 1964.  He also complained of right elbow tenderness.  His right arm was put in a sling and there was documented pain, swelling, and deformity.  X-rays, however, revealed no abnormality or dislocation.  In August 1964, the Veteran continued to complain of right clavicular pain on motion.  X-rays were again negative for any abnormality.  The January 1965 separation examination disclosed normal findings for the musculoskeletal, upper extremities and neck.  The Veteran denied, arthritis, painful or trick shoulder, and or elbow trouble at that time.  Arthritis is also not clinically shown to have been compensably disabling within a year from separation from active service. 

Thus, credible competent evidence includes the Veteran's own report that he had no shoulder, arm and/or elbow trouble at the time of service separation, and a medical evaluation finding a normal musculoskeletal, upper extremities and neck, on physical examination.

The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any competent opinion linking the Veteran's current disabilities to service or any incident therein.  There is no competent evidence or opinion that the Veteran's disabilities are related to his military service and neither the Veteran nor his representative has presented any such opinion.

Rather, during the September 2014 VA examination, the Veteran was diagnosed with right shoulder slap tear and subacromial bursitis status post arthroscopy, right lateral epicondylitis, and C4-5 and C5-6 degenerative disc disease with spondylosis.  The VA examiner opined that the conditions were less likely than not caused by or aggravated by service.  The VA examiner reasoned that the Veteran was treated in service for the right shoulder, right elbow and neck pain in April 1964.  He stated that the right elbow and shoulder X-rays conducted in April 1964 were normal and that the conditions treated in 1964 were acute and transitory which improved with proper treatment given.  The VA examiner noted that there is no post service evidence that the Veteran complained of or was treated for right shoulder pain, right elbow pain and/or neck pain at least within a year after his separation.  Rather, the Veteran complained of right shoulder pain 40 years after separation from service.  

Additionally, the VA examiner expressed that the Veteran worked in construction for more than 10 years after separation from service which was a physically demanding  job in his upper and low back area.  The nature and etiology of the upper back in this case he stated was more likely caused by the normal aging process.  

The Board finds that the medical opinions rendered by the VA examiner is persuasive and assigns them greater probative weight than the lay statements of record.  The opinion was rendered by a medical professional with the expertise to opine on the matters at issue in this case.  The examiner addressed the appellant's contentions and based the opinions on a review of the claims folder to include consideration of the in service history and the nature of the current disabilities.  The opinions are consistent with the historical record to include the Veteran's denial of shoulder and elbow trouble upon separation and the normal findings at separation by a military examiner.  The Board finds no factual inaccuracies.  

For the reasons detailed above, the Board must find against the Veteran's claims for service connection.  In making this decision, the Board notes that the Veteran is competent to report neck, shoulder and elbow pain and the circumstances surrounding such.  Although lay persons are competent to provide opinions on observable lay symptoms or conditions, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, the etiology of his right shoulder, neck and elbow disabilities falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the opinions of the VA examiner are far more probative and persuasive as to the etiology of the Veteran's disabilities.  

The Board is mindful that a February 2008 outpatient treatment record notes that the Veteran was right handed, with a several year history of right shoulder pain.  It was reported that his right shoulder pain began after he dislocated his right shoulder during service.  To the extent that the Veteran alleges that his right shoulder, neck and elbow problems started in service and have continued since that time, the Board finds that this recollection is not consistent with his prior statements.  In this respect, his recent statements conflict with the separation examination wherein the Veteran specifically denied having shoulder and elbow problems and clinical examination by a military physician found normal findings for the neck and upper extremities at that time.  The Board places greater probative weight to the Veteran's denial of shoulder and elbow trouble at separation as these statements were made closer in time to the time period in question and bear the indicia of reliability as they were made in the context of seeking appropriate medical evaluation during service.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  The Veteran's current allegation of chronic right shoulder, neck and/or elbow problems since service was recollected many decades after service and is not consistent with his prior statements.  Thus, an award of benefits based upon continuity of symptomatology under 38 C.F.R. § 3.303(b) is not warranted.  Furthermore, there is insufficient evidence to reflect manifestations of arthritis to a compensable degree within one year of service discharge.  See 38 C.F.R. §§ 3.307, 3.309.

In sum, the most probative evidence of record preponderates against finding that the Veteran's neck, right shoulder and/or right elbow disorders are related to service.  While the service treatment records show complaints of right shoulder and arm pain, such appears to be acute and a chronic disability resulting therefrom is not shown by the record.  Accordingly, the claims are denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C. § 5107.
ORDER

Entitlement to service connection for a neck disability is denied. 

Entitlement to service connection for a right shoulder disability is denied.  

Entitlement to service connection for a right elbow and arm disability is denied.  


REMAND

The Veteran appeals the denial of service connection for an acquired psychiatric disorder.  

The Veteran was examined in July 1967 at which time he was diagnosed with "[i]nadequate personality with mild anxiety traits."  The Veteran complained of frequent insomnia and it was noted that the onset of complaints lasted for a year and a half after a nightmare at home.  During his October 1969 hearing, he reported a nervous condition that was secondary to his ear disability.  In June 1984, the Veteran said that in 1965, three months before he was discharged from the service, he had a nervous breakdown characterized by crying spells and extreme nervousness.  The Veteran also reported hearing voices since 16- 17 years ago.  The Veteran was hospitalized from June to July 1984.  At that time, he was diagnosed with major depression with psychosis.  During his November 2002 VA examination, the Veteran described a variable intensity noise that interferes with sleeping and makes him feel nervous.   

In May 2007, M.N., who served with the Veteran from 1962 to 1964 stated that the Veteran was verbally mistreated in service by a Sergeant which caused him to become upset and depressed.  He further stated that the Sergeant demonstrated without any regards to the Veteran "Racial Hate."  

Outpatient treatment records in 2009 show a history of major depressive disorder recurrent episode of a severe degree.  The Veteran was also diagnosed with depressive disorder not otherwise specified during the September 2014 VA examination.  At that time, he reported that he experienced racial discrimination in service.  The VA examiner found that the Veteran's neuropsychiatric disorder did not have its onset during service, it was not the result of an event during service and that there was no medical reason to accept the lay allegations of an in-service onset of the current psychiatric symptomatology.   The VA examiner reasoned that during the January 1965 separation examination the Veteran gave no history of psychiatric complaints and he was clinically evaluated as psychiatrically normal.  She found that the Veteran reported he sought psychiatric care in 1973, eight years after his military discharge.  Nonetheless, there is no evidence of such treatment in VBMS.  The VA examiner also found that there is no evidence in the medical literature that racial discrimination may be a factor in the development of a mental condition, and that the Veteran was diagnosed with a personality disorder which bore no relationship whatsoever with his service.  Personality disorders are defined as a long standing, enduring pattern of inner experience and behavior that is inflexible and pervasive across a broad range of personal and social situations she found. 

The Board determined that the September 2014 VA opinion was inadequate and lacking sufficient rationale and requested a VHA opinion in June 2017.  In a VHA opinion received in November 2017, Dr. L opined that the Veterans personality disorder was not likely related to his service to include his reports of racial discrimination.  The Board notes, however, that Dr. L did not address the Veteran's other psychiatric diagnoses, to include major depressive disorder, on a direct service connection basis.  

The Board is presented with the issue of whether the Veteran has an acquired psychiatric disorder that is related to service to include complaints of racial discrimination in service.  There is also some indication in the record that the Veteran's psychiatric complaints may be related to his service-connected ear disabilities.  The Board finds that the record is inadequate to properly address the claim.  The Board also notes that the Veteran's representative has indicated that the VA examiners have failed to reconcile the Veteran's varying psychiatric diagnoses.  Accordingly, a remand is warranted for further development. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to address the nature and etiology of his acquired psychiatric disorder.  Access to VBMS and Virtual VA must be made available to and reviewed by the examiner in rendering the opinion.  Following a review of all of those documents, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance or greater that any psychiatric disability diagnosed on examination or in the record, is related to service or any incident of service therein.  

Any opinion offered must take into account the Veteran's history and contentions to include his complaints of racial discrimination and the lay statements of M.N. which describe racial discrimination directed toward the Veteran during service.  In doing so, please be aware that lay persons are competent to report on that which they have personal knowledge, and the Board has no reason to doubt the witness description of harassment.   

Additionally, opine whether it is at least as likely as not, i.e., is there a 50/50 chance or greater that any current psychiatric disability diagnosed in the record was caused and/or aggravated beyond the normal progress by the Veteran's service-connected ear disabilities to include tinnitus, hearing loss and otitis externa.  

A complete rationale must be provided for any opinion offered.  Any opinion offered must take into account the Veteran's history and contentions.  If the VA examiner rejects the lay evidence, an explanation must be provided.  

2. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


